Case 2:17-cr-20274-BAF-DRG ECF No. 435 filed 08/10/20      PageID.3366   Page 1 of 1



                           UNITED STATES OF AMERICA
                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                        ____________________________________

 UNITED STATES OF AMERICA,                   Case No. 17-cr-20274

                Plaintiff,                   Honorable Bernard A. Friedman

 v.

 FAKHRUDDIN ATTAR, D-2,

 and

 FARIDA ATTAR, D-3,

                Defendants.

                              ORDER TO AMEND BOND

       Fakhruddin Attar and Farida Attar’s bond conditions are amended as

 followed:

             The Attars are authorized to travel to New York for the religious

             observance of Ashura, which is August 18, 2020 through August 30,

             2020. They will be observing the holiday with Taha Vasi and his

             family. They will be staying in a cottage in Pennsylvania during this

             religious holiday.

                                          s/Bernard A. Friedman
 Dated: August 10, 2020                   Bernard A. Friedman
        Detroit, Michigan                 Senior United States District Judge
